78 So. 3d 59 (2012)
Robert B. TALBOT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-3442.
District Court of Appeal of Florida, First District.
January 18, 2012.
Robert B. Talbot, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about March 17, 2011, in Wakulla County Circuit Court case numbers 09-92-CF and 09-147-CF, is granted. Upon issuance of a mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
PADOVANO, ROBERTS, and SWANSON, JJ., concur.